Citation Nr: 1506259	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO. 14-01 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1980 to July 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

During the course of the appeal, the RO granted service connection for low back, bilateral shoulder, and right ankle disabilities in a November 2013 rating decision. As this constitutes a full grant of the benefits sought on appeal as to those claims, those issues are no longer on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for bilateral hip disabilities and sinusitis remained denied in the November 2013 statement of the case. However, in his December 2013 substantive appeal the Veteran indicated that he only wished to appeal the issue of service connection for sinusitis. As such, the Board finds that an appeal as to the issue of service connection for bilateral hip disabilities was not perfected, and therefore that issue is no longer on appeal.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The record reflects that in his December 2013 substantive appeal the Veteran requested a Travel Board hearing. In January 2015, the Veteran's representative requested remand of the issue on appeal so that a videoconference hearing between the Board and the Veteran could be conducted at the Regional Office.
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures, and notify the Veteran of the date and time thereof. 

The veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




